Citation Nr: 1634782	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  12-19 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel







INTRODUCTION

The Veteran served on active duty from September 1978 to March 1983 and April 1984 to April 1986 with a separation under honorable conditions and from April 1986 to August 1989 with a separation under other than honorable conditions.  The Veteran was notified in an October 2000 administrative decision that he is barred from VA benefits for the period of service from April 1986 to August 1989.  He is eligible for benefits based on his prior honorable service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a hearing before the Board in May 2016, but failed to appear.  Therefore, his hearing request is considered withdrawn.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in August 2010.  The examiner noted the Veteran's military history including his substance abuse and his court martial.  He diagnosed alcohol dependence, depressive disorder NOS, and cocaine abuse.  After reviewing the Veteran's claims file, he found no objective medical evidence of the development of a chronic depressive condition that developed from the notations in September 1985 from the mental health clinic in Pearl Harbor, specifically noting his trouble sleeping and feelings of depression after his wife left him and took the children.  The examiner noted no history of mental health treatment until recently found in the claims file or his VA treatment records.

The Board notes that a lack of treatment is not necessarily indicative of a lack of psychiatric disability.  Additionally, the Veteran's representative has asserted in an August 2016 statement that the Veteran's substance abuse during service and since separation from service were self-treatment of his depression, which began during service.  Given the above, the Board finds that a new VA examination and opinion is necessary.  

Updated treatment records should be obtained with the Veteran's assistance.    

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claim for service connection for an acquired psychiatric disorder.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  After records development is completed, schedule the Veteran for a VA examination to determine the nature of any current psychiatric disorder, and to obtain an opinion as to whether such is possibly related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

Following review of the claims file and examination of the Veteran, the examiner should list all current psychiatric diagnoses.  

If PTSD is diagnosed, the examiner should list all stressful events contributing to that diagnosis.  

For all diagnosed psychiatric disorders other than PTSD, the examiner should provide an opinion as to the following:

a.)  Is it at least as likely as not (a 50 percent probability or more) that the disorder first manifested during the Veteran's active service or is otherwise related to service?

b.)  Is it at least as likely as not (a 50 percent probability or more) that the Veteran's substance abuse during service, prior to April 1986, manifested as a symptom of or self-treatment for the diagnosed disorder during service?   

A complete rationale should be provided for any opinion given.  It would be helpful to the Board if the examiner could explain the significance of certain facts.  For example, the last medical opinion noted that there was no evidence of treatment for a mental health disorder for many years.  It would be helpful to the Board for the examiner to explain why this is a significant fact.  While the answer may seem obvious, the Board is not allowed to make medical determinations.  The examiner is asked only to consider treatment and events during service prior to April 2, 1986 as happening "during service" when offering the requested opinion, as there is a bar to VA benefits for the period of service after that point.  

3.  If the Veteran does not report for the scheduled examination, a copy of any notification sent to him should be made part of the file.  In addition, a VA medical opinion (without examination) should be obtained.  If such an opinion is obtained, and the examiner cannot answer some or all of the questions posed due to the Veteran's absence, the examiner should clearly explain why that is the case.  

4.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




